Citation Nr: 1744844	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  15-34 867  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a rating in excess of 60 percent for Meniere's syndrome with tinnitus and left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Military Officers Association of America


ATTORNEY FOR THE BOARD

R. Brunot, Associate Counsel






INTRODUCTION

The Veteran served in the United States Air Force from November 1985 to August 2012.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The jurisdiction of this case subsequently transferred to the RO in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed an increased rating claim for his Meniere's syndrome with tinnitus and left ear hearing loss (vertigo).  The Board notes the Veteran received a VA examination in July 2015; however, the findings failed to address all symptoms related to the Veteran's service connected disability.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further, the Veteran submitted a statement in September 2017 indicating an increase in severity in his symptoms.  Therefore, the case should be remanded to the AOJ for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate examiner to determine the severity of his  Meniere's syndrome with left ear hearing loss and tinnitus. The entire claims file and a copy of this remand must be made available to the examiner for review.   The examiner must take a detailed history from the Veteran.  

The examiner must report on the severity and symptoms associated with the Veteran's Meniere's syndrome with left ear hearing loss and tinnitus.  Specifically, the examiner should consider the Veteran's lays statements that he experiences dizziness and vertigo daily.   The examiner is requested to address whether the Veteran's hearing impairment comes with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

The examiner must provide all findings, along with complete rationale for his or her opinion, in the examination report.  

2.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow applicable time for response.  Then, return the case to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).





